United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
AIR FORCE SYSTEMS COMMAND, HILL AIR )
FORCE BASE, Ogden, UT, Employer
)
__________________________________________ )
J.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2073
Issued: March 2, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On September 30, 2014 appellant filed a timely appeal of a July 7, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 The Board assigned Docket No. 14-2073.
This case has previously been before the Board. In a June 4, 2012 decision,2 the Board
affirmed a November 22, 2011 OWCP decision finding that appellant failed to establish that he
was a federal employee within the meaning of the Federal Employees’ Compensation Appeals
(FECA) for purposes of receiving compensation for his alleged April 29, 2009 left shoulder
injury.3 In an order dated June 17, 2013,4 the Board granted the motion of the Director of
1

Appellant stated that he was appealing a September 10, 2014 OWCP decision. The Board notes, however, that
the record does not contain an adverse decision issued by OWCP on that date.
2

Docket No. 12-351 (issued June 4, 2012).

3

On April 5, 2011 OWCP received an unsigned traumatic injury claim alleging that appellant, then a 59-year-old
nonfederal truck driver, sustained a torn rotator cuff in his left shoulder when he stumbled and fell while walking in
his backyard on April 29, 2009.
4

Order Granting Motion to Dismiss Petition for Reconsideration, Docket No. 12-351 (issued June 17, 2013).

OWCP and dismissed appellant’s petition for reconsideration of the Board’s June 4, 2012
decision on the grounds that it was not timely filed.
By letter dated June 9, 2014, appellant requested reconsideration before OWCP. He
submitted a computer disc which contained medical records regarding his claimed injury and the
findings of a labor commission.
In a July 7, 2014 decision, OWCP denied appellant’s request for reconsideration without
a merit review. It found that the request was not filed within one year of its November 22, 2011
merit decision and did not establish clear evidence of error.
The Board has duly considered the matter and finds that this case is not in posture for
decision. Section 8124(a) of FECA provides that OWCP shall determine and make a finding of
fact and make an award for or against payment of compensation.5 Its regulations also state that
the decision shall contain findings of fact and a statement of reasons.6 The reasoning behind
OWCP’s evaluation should be clear enough for the reader to understand the precise defect of the
claim and the kind of evidence which would overcome it.7 In its July 7, 2014 decision, OWCP
did not discharge its responsibility to provide appellant a statement explaining the disposition so
that appellant could understand the basis for the decision as well as the precise defect and the
evidence needed to overcome the denial of his claim. The Board notes that OWCP denied
appellant’s June 9, 2014 request for reconsideration because it was untimely, but failed to
provide any discussion of the evidence he submitted in support of his reconsideration request and
to explain how the evidence failed to establish clear evidence of error.
Accordingly, the case must be returned to OWCP for a proper decision which includes
findings of fact and a clear and precise statement regarding appellant’s request for
reconsideration on the denial of his traumatic injury claim or why he is not entitled to further
reconsideration. Following this and such further development as OWCP deems necessary, it
shall issue an appropriate decision.

5

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

6

20 C.F.R. § 10.126; see also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L., Docket
No. 09-956 (issued April 15, 2010).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013).

2

IT IS HEREBY ORDERED THAT the July 7, 2014 decision of the Office of Workers’
Compensation Programs’ decision is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: March 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

